DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 August 2022 has been entered.
 
Response to Arguments

4.	Applicant’s arguments, see page 6, line 5 to page 8, line 23, filed 8 August 2022, with respect to the 35 USC 103 rejection of claims 1, 4, 7, 10, 11, 13, 17, 19, 22 and 25 as obvious over Spiegelman et al. in view of Hoang et al. have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 4, 7, 10, 11, 13, 17, 19, 22 and 25 as obvious over Spiegelman et al. in view of Hoang et al. has been withdrawn. In particular, the Examiner agrees with Applicants that Spiegelman et al. does not teach the system of claim 1 wherein the separation membrane is not an ion exchange membrane. The Examiner notes, however, that the rejections against the dependent claims have been updated to include the Avery et al. reference.
The Examiner also further notes that, upon further consideration, a new ground(s) of rejection is made in view of the Singh et al. (US 2015/0204536 A1) reference.

5.	Applicant's arguments filed 8 August 2022 regarding the combination of the Spiegelman et al. and Avery et al. references have been fully considered but they are not persuasive. Applicants argue that the proposed modification would change the principle of operation of the Spiegelman et al. system and that one of ordinary skill in the art would have an expectation of success when replacing the ion exchange membrane of Spiegelman et al. with the membrane of Avery et al. However, the Examiner does not agree. The Examiner also notes that the proposed combination is based on the first scenario mentioned by Applicants where the Avery et al. membrane replaces the Spiegelman et al. membrane.
Initially, the Examiner notes that Spiegelman et al. teaches the term “steam” being a broad term encompassing a gaseous mixture comprising saturated water vapor at paragraph [0040]. Avery et al. teaches its membrane being suitable for separating water vapor from other gases in a humid gas mixture at col. 4, lines 16-22. One of ordinary skill in the art would appreciate that a humid gas mixture could include water vapor saturated gas mixtures since saturated gas is humid. Furthermore, Spiegelman et al. teaches that the steam can be at a temperature as low as 10 0C and a pressure of only 0.5 kPa at paragraph [0003]. Accordingly, Applicants argument that Spiegelman et al. teaches the steam being delivered to the membrane under high pressure and at a high temperature and that the Avery membrane would not be suitable for such conditions is not persuasive.
	While the Examiner agrees with Applicants that Spiegelman et al. teaches using an ion exchange membrane, such does not preclude the use of other types of water vapor (steam) permeable membranes in the system of Spiegelman et al. For instance, one of ordinary skill in the art would recognize that other membranes could be used in certain circumstances, such as in a situation where high chemical stability is desired. While such membranes may not offer the same permeance as an ion exchange membrane, other benefits, such as high chemical stability, may outweigh such drawback. 

Claim Rejections - 35 USC § 103

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claims 1, 3, 4, 7, 10, 11, 13, 17, 19, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1) in view of Hoang et al. (US 2011/0107911 A1) and Avery et al. (US 6,406,517 B1).

With regard to claims 1 and 3, Spiegelman et al. discloses a system for producing steam comprising a boiler (402) comprising a steam output (414), a membrane filtration system (416 or 504) in fluid communication with the steam output and comprising a first membrane filter (420) with a permeate side (604) and an opposing retentate side (602) and comprising a separation membrane (608) adjacent the retentate side, the separation membrane being constructed to reject organic molecules (see paragraph [0094]), and one or more support layers (606) adjacent the permeate side at Figs. 6, 7 and 9, the abstract, and paragraphs [0047] and [0081]-[0097].
	Spiegelman et al. does not disclose the separation membrane being adjacent the permeate side and the one or more support layers being adjacent the retentate side, or the separation membrane not being an ion exchange membrane,
	Hoang et al. discloses a system for purifying steam comprising a separation membrane (4) that is supported on both sides, including a support layer (2) on the retentate side at Figs. 1 and 2 and paragraphs [0026] and [0053]-[0055].
	It would have been obvious to one of ordinary skill in the art to incorporate the two support layers of Hoang et al. into the first membrane filter of Spiegelman et al. to provide the first membrane filter with additional mechanical strength, a suggested by Hoang et al. at paragraphs [0026] and [0053]-[0055]. The Examiner notes that in the arrangement of Spiegelman et al. as modified by Hoang et al. the separation membrane will be adjacent the permeate side compared to the porous support layer (2).
Avery et al. discloses perfluorinated polymers that are not ion exchange membranes (e.g. polymers containing perfluorinated dioxoles such as PDD homopolymer and PDD-CTFE) for separating steam (water vapor) from other gases at col. 4, lines 16-55.
It would have been obvious to one of ordinary skill in the art to incorporate the perfluorinated polymer membrane of Avery et al. into the system of Spiegelman et al. and Hoang et al. in that such are known membrane materials in the art for selectively separating water vapor (steam) from other gases, as suggested by Avery et al. at col. 4, lines 16-21. See MPEP 2144.07. Furthermore, the membrane of Avery et al. could be provided to provide a separation membrane having high chemical stability, as suggested by Avery at col. 2, lines 2-31.

With regard to claim 4, Spiegelman et al. discloses the support layer comprising PTFE at paragraph [0096]. Hoang et al. discloses the support layers comprising PTFE or polysulfone at paragraph [0054].

	With regard to claim 7, Spiegelman et al. discloses the organic molecules comprising VOCs (vaporous hydrocarbons) at paragraph [0083].

	With regard to claim 10, Spiegelman et al. discloses the steam having a purity of at least 99.99999% and the membrane having a water vapor selectivity as high as 1,000,000 compared to other gases at paragraphs [0042]-[0045]. Therefore the separation membrane is seen as being constructed to reject at least 90 wt% of the organic molecules.

	With regard to claim 11, Spiegelman et al. discloses a return line (436) from the retentate side to the boiler at Figs. 6 and 7 and paragraph [0083].

	With regard to claim 13, Spiegelman et al. discloses one or more additional filters (prefilter) upstream of the membrane filter, the one or more additional filters comprising an adsorbent filter (e.g. activated carbon, silica gel, zeolite, or ion exchange material) at paragraph [0076].

	With regard to claim 17, Spiegelman et al. does not disclose a second membrane filter arranged in series or parallel with the first membrane filter.
	However, it would have been obvious to one of ordinary skill in the art to incorporate a second membrane filter in series with the first for increased separation performance. It also would have been obvious to one of ordinary skill in the art to incorporate a second membrane filter in parallel with the first for increased capacity or to allow one membrane filter to be taken offline for service with the other continues to operate.

	With regard to claim 19, it would have been obvious to one of ordinary skill in the art to incorporate a second adsorbent filter in series with the first for increased separation performance. It also would have been obvious to one of ordinary skill in the art to incorporate a second adsorbent filter in parallel with the first for increased capacity or to allow one adsorbent filter to be taken offline for service with the other continues to operate.

With regard to claim 22, Spiegelman et al. discloses the separation membrane not substantially degrading at a temperature of 100-300 0C at paragraphs [0089]-[0090].

With regard to claim 25, Spiegelman et al. discloses the system being in fluid communication with a point of use comprising a sterilizer at paragraph [0006].
Limiting the distance to no greater than 10 meters would have been obvious to one of ordinary skill in the art to reduce piping cost and to reduce cooling and/or condensation of the steam while being transported.

8.	Claims 1, 4, 7, 10, 11, 13, 17, 19, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1) in view of Hoang et al. (US 2011/0107911 A1) and Singh et al. (US 2015/0204536 A1).

With regard to claim 1, Spiegelman et al. discloses a system for producing steam comprising a boiler (402) comprising a steam output (414), a membrane filtration system (416 or 504) in fluid communication with the steam output and comprising a first membrane filter (420) with a permeate side (604) and an opposing retentate side (602) and comprising a separation membrane (608) adjacent the retentate side, the separation membrane being constructed to reject organic molecules (see paragraph [0094]), and one or more support layers (606) adjacent the permeate side at Figs. 6, 7 and 9, the abstract, and paragraphs [0047] and [0081]-[0097].
	Spiegelman et al. does not disclose the separation membrane being adjacent the permeate side and the one or more support layers being adjacent the retentate side, or the separation membrane not being an ion exchange membrane,
	Hoang et al. discloses a system for purifying steam comprising a separation membrane (4) that is supported on both sides, including a support layer (2) on the retentate side at Figs. 1 and 2 and paragraphs [0026] and [0053]-[0055].
	It would have been obvious to one of ordinary skill in the art to incorporate the two support layers of Hoang et al. into the first membrane filter of Spiegelman et al. to provide the first membrane filter with additional mechanical strength, a suggested by Hoang et al. at paragraphs [0026] and [0053]-[0055]. The Examiner notes that in the arrangement of Spiegelman et al. as modified by Hoang et al. the separation membrane will be adjacent the permeate side compared to the porous support layer (2).
Singh et al. discloses separating steam using a steam-selective membrane that is not an ion exchange membrane, including ceramic, carbon, zeolite and metallic membranes or a supported liquid membrane at the abstract and paragraphs [0043]-[0045].
It would have been obvious to one of ordinary skill in the art to incorporate the membrane of Singh et al. into the system of Spiegelman et al. and Hoang et al. in that such are known membrane materials in the art for selectively separating steam from other gases, as suggested by Singh et al. at paragraphs [0042]-[0045]. See MPEP 2144.07. 

With regard to claim 4, Spiegelman et al. discloses the support layer comprising PTFE at paragraph [0096]. Hoang et al. discloses the support layers comprising PTFE or polysulfone at paragraph [0054].

	With regard to claim 7, Spiegelman et al. discloses the organic molecules comprising VOCs (vaporous hydrocarbons) at paragraph [0083].

	With regard to claim 10, Spiegelman et al. discloses the steam having a purity of at least 99.99999% and the membrane having a water vapor selectivity as high as 1,000,000 compared to other gases at paragraphs [0042]-[0045]. Therefore the separation membrane is seen as being constructed to reject at least 90 wt% of the organic molecules.

	With regard to claim 11, Spiegelman et al. discloses a return line (436) from the retentate side to the boiler at Figs. 6 and 7 and paragraph [0083].

	With regard to claim 13, Spiegelman et al. discloses one or more additional filters (prefilter) upstream of the membrane filter, the one or more additional filters comprising an adsorbent filter (e.g. activated carbon, silica gel, zeolite, or ion exchange material) at paragraph [0076].

	With regard to claim 17, Spiegelman et al. does not disclose a second membrane filter arranged in series or parallel with the first membrane filter.
	However, it would have been obvious to one of ordinary skill in the art to incorporate a second membrane filter in series with the first for increased separation performance. It also would have been obvious to one of ordinary skill in the art to incorporate a second membrane filter in parallel with the first for increased capacity or to allow one membrane filter to be taken offline for service with the other continues to operate.

	With regard to claim 19, it would have been obvious to one of ordinary skill in the art to incorporate a second adsorbent filter in series with the first for increased separation performance. It also would have been obvious to one of ordinary skill in the art to incorporate a second adsorbent filter in parallel with the first for increased capacity or to allow one adsorbent filter to be taken offline for service with the other continues to operate.

With regard to claim 22, Spiegelman et al. discloses the separation membrane not substantially degrading at a temperature of 100-300 0C at paragraphs [0089]-[0090].

With regard to claim 25, Spiegelman et al. discloses the system being in fluid communication with a point of use comprising a sterilizer at paragraph [0006].
Limiting the distance to no greater than 10 meters would have been obvious to one of ordinary skill in the art to reduce piping cost and to reduce cooling and/or condensation of the steam while being transported.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1) in view of Hoang et al. (US 2011/0107911 A1) and either Avery et al. (US 6,406,517 B1) or Singh et al. (US 2015/0204536 A1), and further in view of Childs et al. (US 2008/0017578 A1).
Spiegelman et al. discloses the membrane filter comprising a plurality of layers of separation membranes at paragraph [0080].
Spiegelman et al. does not disclose spacers separating the plurality of layers.
Childs et al. discloses providing polyethylene spacers between membrane layers at Figs. 2, 5, 6 and 7 and paragraphs [0013] and [0065].
It would have been obvious to one of ordinary skill in the art to incorporate the spacers of Childs et al. into the system of Spiegelman et al. to provide improved separation performance, as suggested by Childs et al. at Figs. 6 and 7.

10.	Claims 27, 33, 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1) in view of Avery et al. (US 6,406,517 B1) or Singh et al. (US 2015/0204536 A1).

With regard to claim 27, Spiegelman et al. discloses a method for removing an organic compound (see paragraph [0083]) from stream comprising directing a cross-flow of pressurized stream comprising a first concentration of the organic compound across a membrane filter (420), the pressurized stream having a temperature of about 100-300 0C and a pressure of 1.0-85 atmospheres (15-1250 psi) (see paragraphs [0089]-[0090]), the membrane filter comprising a separation membrane (608) constructed to reject the organic compound (see paragraph [0094]), and one or more support layers (606) adjacent the separation membrane, and collecting a steam permeate (428) comprising a second concentration of the organic compound lower than the first concentration at Figs. 6, 7 and 9, the abstract, and paragraphs [0047] and [0081]-[0097].
The prior art ranges for the temperature and pressure of the pressurized steam are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.
Spiegelman et al. does not disclose the separation membrane not being an ion exchange membrane. 
Avery et al. discloses membranes that are not ion exchange membranes (e.g. polymers containing perfluorinated dioxoles such as PDD homopolymer and PDD-CTFE) for separating steam (water vapor) from other gases at col. 4, lines 16-55.
It would have been obvious to one of ordinary skill in the art to incorporate the perfluorinated polymers of Avery et al. into the system of Spiegelman et al. and Hoang et al. in that such are known membrane materials in the art for selectively separating water vapor (steam) from other gases, as suggested by Avery et al. at col. 4, lines 16-21. See MPEP 2144.07. Furthermore, the membrane of Avery et al. could be provided to provide a separation membrane having high chemical stability, as suggested by Avery at col. 2, lines 2-31.
Singh et al. discloses separating steam using a steam-selective membrane that is not an ion exchange membrane, including ceramic, carbon, zeolite and metallic membranes or a supported liquid membrane at the abstract and paragraphs [0043]-[0045].
It would have been obvious to one of ordinary skill in the art to incorporate the membrane of Singh et al. into the system of Spiegelman et al. and Hoang et al. in that such are known membrane materials in the art for selectively separating steam from other gases, as suggested by Singh et al. at paragraphs [0042]-[0045]. See MPEP 2144.07. 

With regard to claim 33, Spiegelman et al. discloses the steam having a purity of at least 99.99999% and the membrane having a water vapor selectivity as high as 1,000,000 compared to other gases at paragraphs [0042]-[0045]. Therefore the second concentration is seen as being less than 10% of the first concentration.

With regard to claims 34 and 36, Spiegelman et al. discloses generating the steam in a steam boiler (402), recovering a retentate comprising the organic compound, returning the retentate (436) to the steam boiler, and reusing the organic compound (upon its return to the boiler) at Figs. 6 and 7 and paragraph [0083].

11.	Claims 32-34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1) and either Avery et al. (US 6,406,517 B1) or Singh et al. (US 2015/0204536 A1), and further in view of Bodart et al. (US 4,395,494).
Spiegelman et al. does not disclose dispensing an anti-corrosion agent to the boiler.
Bodart et al. discloses dispensing an anti-corrosion agent (hydrazine) to a boiler at a concentration of 0.1-300 ppm at col. 1, lines 9-25.
It would have been obvious to one of ordinary skill in the art to incorporate the anti-corrosion agent of Bodart et al. into the method of Spiegelman et al. to prevent corrosion of the boiler, as suggested by Bodart et al. at col. 1, lines 9-25.
The Examiner notes that the second concentration (of hydrazine) would have to be less than 10 ppm (including being less than 10% of the first concentration) to achieve the 99.99999% purity taught by Spiegelman et al. at paragraph [0043].
The Examiner further notes that the hydrazine returned with the retentate will be reused.
The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

12.	Claims 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. (US 2013/0233170 A1) and either Avery et al. (US 6,406,517 B1) or Singh et al. (US 2015/0204536 A1), in view of Bodart et al. (US 4,395,494), and further in view of Scipio et al. (US 2015/0159556 A1).
Spiegelman et al. and Bodart et al. do not disclose the anti-corrosion agent comprising one or more amines.
Scipio et al. discloses using amines as an anti-corrosion agent at a concentration of 5-1000 ppm or 50-800 ppm, including cyclohexylamine, morpholine, DEAE at paragraphs [0038]-[0040].
It would have been obvious to one of ordinary skill in the art to incorporate the anti-corrosion agent amines of Scipio et al. into the method of Spiegelman et al. and Bodart et al. in that such amines are known in the art as being suitable anti-corrosion agents for metals.

Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 12, 2022